Citation Nr: 0215207	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  97-33 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from July 1973 to 
July 1975.  

His appeal initially came before the Board of Veterans' 
Appeals (Board) from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), and it was remanded by the Board in 
March 1999 for additional development.  


FINDING OF FACT

The appellant's current right knee disability is not shown to 
been present in service or to be otherwise related to his 
period of military service.  


CONCLUSION OF LAW

A chronic right knee disorder was not incurred in or 
aggravated by active service, nor may one be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp 2002); 38 C.F.R.§§ 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his current right knee disability 
had its origin during his period of military service, as a 
result of an injury to the knee while playing basketball in 
June 1974.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b)).  In the present case, the appellant 
has been notified in the April 1997 rating decision, the 
October 1997 statement of the case (SOC), and the June 2002 
supplemental statement of the case (SSOC) of the evidence 
necessary to substantiate his claim of entitlement to service 
connection for a right knee disorder, and of the applicable 
laws and regulations.  In June 2001, the RO sent the 
appellant notification about the VCAA, telling him what 
evidence was necessary in order for VA to grant his claim.  
It informed him that it would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Additionally, along with a copy of the April 1997 rating 
decision, the appellant was sent a VA Form 4107 explaining 
his rights in the VA claims process.  The Board concludes 
that the discussions in the rating decision, the SOC, the 
SSOC, along with the June 2001 VA letter, adequately informed 
the appellant of the evidence needed to substantiate his 
claim and complied with VA's notification requirements that 
are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the appellant's service medical 
records, along with VA and private medical treatment records 
since service.  Further, in keeping with the duty to assist, 
the appellant was provided a VA examination in November 2000.  
The appellant indicated in a June 2001 statement that he did 
not have any additional evidence to submit.  The Board notes 
that the appellant and his spouse presented testimony 
regarding his claim at a Travel Board hearing held in 
December 1998.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Service medical records show that the appellant received 
treatment in June 1974 after sustaining a twisted left ankle 
while playing basketball.  In September 1974, he complained 
of aching subpatellar pain in his knees, greater on the right 
than on the left.  It was noted that there was no history of 
injury to the knees, no clicking or locking, and no 
aggravation of the pain by stair climbing.  Examination 
revealed full range of motion, no effusion, joint line 
tenderness, instability, or patellar crepitus, and negative 
patellar apprehension.  The impression was no significant 
knee pathology or inhibition.  At the appellant's May 1975 
separation examination, evaluation of the lower extremities 
revealed no abnormalities.  The report of medical history 
associated with the separation examination report noted a 
minor problem with the right knee, which was listed as a 
painful right knee.  

Following service, the appellant underwent a VA medical 
examination in September 1976, at which time he gave a 
history of injury to both knees while performing exercises in 
service that had resulted in pain and swelling.  He stated 
that X-rays at that time had not revealed any fracture or 
significant abnormality.  He described aching in his knees 
since service, which had increased recently, and which was 
aggravated by prolonged standing and walking and driving an 
automatic car.  He indicated that he was unable to play 
sports.  Examination revealed no abnormalities in the knees, 
and all movements were present with normal ranges of motion.  
He complained of mild to moderate pain on extreme flexion and 
manipulation.  The diagnosis was an injury to both knees 
manifested by chronic pain with walking, standing, exercise, 
bending, and stooping.  

At a June 1983 VA medical examination, the appellant gave a 
history of knee pain since service.  Evaluation of the lower 
extremities revealed that alignment was normal and the knees 
were cool.  There was some complaint on patellofemoral 
grinding, but patellofemoral motion was free.  The appellant 
was able to perform good deep knee bends with complaints, but 
there was no audible or palpable crepitus or patellar 
creeping.  

At a January 1985 medical examination for evaluation of the 
appellant's right hand, he complained of pain and sensation 
of imminent collapse of the left knee at times, which he 
attributed to an injury in service while performing martial 
arts training.  

The appellant submitted two statements from fellow servicemen 
who stated that the appellant had injured "both knee and 
ankle" playing basketball in June 1974, for which he had 
received treatment at the infirmary and used crutches for 
some time.  

Private medical records from R. O. Pohl, M.D., dated from 
January to March 1997, show the appellant was being followed 
for left knee pain, and also experienced right knee pain that 
was mostly anterior and less that the left knee pain.  

A December 1997 MRI of the right knee revealed findings that 
were considered to represent "tendinosis" or 
"tendinopathy" of the right proximal patella tendon, 
without associated bursal inflammation.  

In a November 1998 medical statement, R. S. Lucie, M.D., at 
the Jacksonville Orthopedic Institute, indicated that the 
appellant had recently undergone a right knee patellar shave 
and lateral retinacular release for significant 
patellofemoral problems.  The physician, noting that the 
appellant had brought in medical records indicating that he 
had complained of bilateral patellofemoral-type symptoms 
since service, stated that "I do feel that his right knee is 
a continuation of the previous problems he had with the knee 
beginning back in the service."  

At a December 1998 Board hearing, the appellant testified 
that he had sustained bilateral knee injuries in service when 
he twisted his ankle and fell on his knees while playing 
basketball in June 1974.  He stated that he had experiencing 
pain, clicking, and catching in the knees during the late 
1970's and 1980's, and that his current knee symptoms 
included pain and catching, for which he received treatment 
that included rehabilitation, drawing fluids, and several 
medications.  

Private medical records from Dr. Lucie, dated in 1998 and 
1999, described the appellant's June 1998 right knee surgery 
and listed an impression of posttraumatic arthritis of the 
right knee.  In a May 1999 statement, Dr. Lucie reported an 
impression of degenerative changes in the patellofemoral 
joint.  

The appellant underwent a VA orthopedic examination in 
November 2000.  The examiner indicated that he had reviewed 
the appellant's claims file and had taken history from the 
appellant about his right knee disability.  The appellant 
stated that he had injured his right knee in June 1974 when 
he twisted his right ankle and fell directly on his right 
knee while playing basketball.  He indicated that he had been 
diagnosed as having a strain and was treated with crutches, 
ice and elevation, and that X-rays were negative at the time.  
The examiner noted that service medical records showed that 
the appellant reported to sick call in September 1974 with a 
complaint of pain in both knees, for which he was given 
aspirin for his symptoms, and that he complained of a trick 
knee at the time of his May 1975 separation examination but 
that both lower extremities were considered to be within 
normal limits.  It was also noted that service medical 
records did not show that the appellant ever underwent any 
diagnostic study such as an MRI or arthrogram or any surgery.  
The examiner reported that VA examinations in September 1976, 
June 1983, and January 1985 failed to reveal any objective 
findings to explain the appellant's complaints.  It was 
indicated that the appellant was unable to explain evidence 
that showed a sudden worsening of the symptoms in his right 
knee in 1997, and he denied any additional injury to the 
knee.  The examiner noted the December 1997 MRI of the 
appellant's right knee, his June 1998 arthroscopic 
chondroplasty and lateral release involving the knee, and the 
May 1999 medical opinion that diagnosed degenerative changes 
in the patellofemoral joint.  

At the November 2000 examination, the appellant complained of 
a constant, dull, aching pain behind his right kneecap.  He 
stated that the pain was aggravated by sex, climbing stairs, 
squatting, standing for longer than 10 minutes, and prolonged 
sitting when driving.  He indicated that heat and ice had no 
effect on the symptoms, but were relieved by "Vioxx".  He 
reported that the right knee would give way when he walked 
and would swell with changes in the weather.  He also 
complained of clicking in knee without any locking problems.  

The examiner indicated that physical examination of the 
appellant was quite difficult because he stated he had been 
experiencing right ankle pain for the past three weeks, which 
necessitated the wearing of a support and which caused him to 
walk with a marked limp favoring the right ankle.  The 
examiner further noted that the appellant exhibited a lot of 
"affectious" behavior in that he held his right knee rigidly 
straight and produced loud moaning and groaning with each 
step.  Although the patient was seated on the examining 
table, he held the right knee straight at zero degrees and 
only bent it to 90 degrees after much coaxing from the 
examiner.  It was the examiner's opinion that much of the 
appellant's behavior was affected and that he was 
exaggerating and magnifying his symptoms.  There was no 
localized. tenderness about the joint spaces, but patellar 
compression seemed to be tender.  It was impossible to 
determine the range of motion about the right knee because of 
lack of cooperation on the part of appellant, but there was 
no evidence of any ligamentous instability.  A McMurray's 
test was negative.  Reflexes, sensation, and circulation were 
intact throughout both lower extremities.  The examiner noted 
that although the appellant was very reluctant to flex and 
extend his right knee, no crepitation on flexion and 
extension movements was detected.  The diagnosis was status 
post chondroplasty and lateral release of the right knee.  
The examiner opined that, in the absence of any significant 
right knee disability until 1997, the 1974 injury, which had 
allegedly caused the knee trouble, had nothing to do with the 
symptoms that developed in 1997 and the resultant surgery.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

While the appellant claims that his current right knee 
disability is related to a right knee injury he sustained in 
service while playing basketball, the Board notes that he 
initially claimed at a September 1976 VA examination that he 
had hurt his knees performing exercises in service.  As noted 
by the examiner at the November 2000 VA examination, the 
medical evidence does not demonstrate any significant right 
knee abnormality until 1997, almost 23 years after the 
alleged right knee injury in June 1974.  While the service 
medical records show treatment for a twisted left ankle in 
June 1974 from playing basketball, there was no complaint of 
any knee problems associated with that injury.  The Board 
finds that the veteran's statements and statements from two 
fellow servicemen are credible in establishing that he 
sustained a right knee injury in service.  However, the two 
servicemen do not identify which knee and ankle the appellant 
purportedly injured while playing basketball in June 1974 and 
their statements are dated approximately 23 years after the 
injury.  The service medical records indicate that it was the 
left ankle, not the right ankle, that was twisted in June 
1974.  The Board also notes that arthritis was first shown in 
the appellant's right knee many years after his separation 
from service.  

The appellant has submitted a private medical statement in 
which the physician stated that he felt the appellant's 
current right knee problems were traceable to right knee 
problems that began in service; however, there was no right 
knee abnormality noted at the appellant's separation 
examination from service or at any of the VA examinations 
performed prior to 1997.  The Board concludes that the 
evaluation from the November 2000 VA examination was more 
encompassing and complete than that of Dr. Lucie, and, 
therefore, offers a more well-reasoned opinion.  The evidence 
indicates that Dr. Lucie did not have the claims file for 
review in reaching his opinion, whereas the November 2000 VA 
examiner was able to review all of the evidence in the claims 
file in reaching his opinion that the absence of any right 
knee abnormalities between 1974 and 1997 demonstrated that 
there was no connection between the complaint of knee pain in 
service and the appellant's current right knee problems.  
Therefore, after a careful and thorough evaluation of the 
evidence in this case, the Board finds that the preponderance 
of the evidence is against the appellant's claim for service 
connection for a right knee disorder.  Because there is not a 
balance between the positive and negative evidence with 
regard to the claim, benefit of the doubt is not extended to 
the appellant under 38 U.S.C.A. § 5107.


ORDER

Service connection for a right knee disorder is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

